Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous objections and 35 USC 112 rejections on the claims are withdrawn based on the amendments submitted on those claims. The Examiner also notes the applicants’ argument on “computer-readable media” (Remarks, pp. 8-9) with the noted paragraph support in the specification and therefore this particular 35 USC 101 rejection on Claims 8-13 are also withdrawn.
Response to Arguments
Applicants’ arguments have been fully considered but they are not persuasive. In regards to the applicants’ argument that the claims are not directed to an abstract idea (Remarks, pp. 10-13), the Examiner disagrees and points out that the limitations of the claims are directed towards training the quantum Boltzmann machine and are all based on mathematical relationships, equations and calculations and would therefore be grouped under the “Mathematical Concepts” groupings of abstract ideas. In regards to the argument that the claim(s) are directed to a practical application for vector application (Remarks, p. 13), the Examiner points out that any equivalent ‘apply it’ limitation(s), or insignificant extra-solution activity, added to the judicial exception, does not negate the abstract idea, see MPEP 2106.05(f) and MPEP 2106.05(g). In regards to the prior art not teaching the newly added limitations to the claims (Remarks, pp. 16-17) the Examiner points to the rejections below that addresses these limitations
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “parsing unlabeled vectors using the trained quantum Boltzmann machine” (emphasis added). The specification does not support such a limitation. The same rejection is made for independent Claims 8 and 14. Dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claims 1, 8 and 14 we see limitations pertaining to the usage of quantum and/or classical computers to train a quantum Boltzmann machine according to a protocol that uses a matric that is a classification error, penalty functions for clamping visible units of the quantum Boltzmann machine and a constraint penalty used on the weights of the hidden units of the quantum Boltzmann machine. These limitations for training the quantum Boltzmann machine are all based on mathematical relationships, equations and calculations and would therefore be grouped under the “Mathematical Concepts” groupings of abstract ideas. The limitations pertaining to classifying/parsing vectors are considered as equivalent to ‘apply it’ limitation(s), or insignificant extra-solution activity, added to the judicial exception, and does not negate the abstract idea, see MPEP 2106.05(f) and MPEP 2106.05(g). The similar dependent Claims 3-7, 10-13 and 16-20 are also similarly directed towards the abstract idea and recites further mathematical concepts of using penalty functions and/or Hamiltonian constraint term, Hamiltonian projectors onto a label subspace, Harmony operators in Fock-space representation and Majorana zero modes.
This judicial exception is not integrated into a practical application. The claim(s) recitation of additional element(s) such as a classical computer (or a quantum computer) is recited at a high-level of generality for performing the limitations of the claim(s) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) for performing the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe, US 2018/0165601 A1, in view of Song, US 20200097820 A1.

Regarding Claim 1, Wiebe teaches:
A method of operating a quantum computer (paragraphs 90, 122: operating/controlling a quantum computer), 
comprising: loading, into the quantum computer, a description of a quantum Boltzmann machine comprising both visible and hidden units (paragraphs 46, 161-162: compiled quantum computer circuit description for implementing the Boltzmann machine into the quantum computer and the quantum Boltzmann machine with visible and hidden units. Examiner’s note: see also Amin, US 2018/0308007 A1; Abstract; paragraphs 12-13: implementing a quantum Boltzmann machine on a quantum computer);   
performing supervised training of the quantum Boltzmann machine according to a protocol for classifying labeled vectors (Figs. 21, 27, 30; paragraphs 33-34, 36, 61-62, 75, 91, 116: wherein collectively it is shown and described many protocols in training a quantum Boltzmann machine using training vectors. Examiner’s note: see also Amin, US 2018/0308007 A1; paragraph 213: classification task), 
wherein: a classification accuracy is used as an objective for the protocol (paragraphs 41-42, 67, 86-88, 97, 145: wherein it is discussed optimizing/minimizing the objective function against the training data for reducing/shrinking the error, that will be the classification error used as the metric. Examiner’s note: see also Amin, US 2018/0308007 A1; Abstract; paragraphs 12, 16, 29, 61, 115, 119, 212-213: training the quantum Boltzmann machine using the described method/protocol so that the two distributions becomes as closer, that is the metric or classification error); 
penalty functions are used to clamp visible units of the quantum Boltzmann machine to be conditioned on input registers of the protocol (paragraph 95: wherein the visible units of the Boltzmann machine are constrained/clamped to correspond to a positive operator valued measure, POVM, that is/uses a penalty function. Examiner’s note: see also Amin, US 2018/0308007 A1; paragraph 135: clamping visible qubits/units using the Hamiltonian/penalty function);   
and weights for hidden units are trained using a constraint penalty that is enforced by taking a limit as a strength of the constraint penalty approaches infinity (paragraph 63: having the Hamiltonian approach infinity).
Wiebe may not have explicitly taught:
and parsing unlabeled vectors using the trained quantum Boltzmann machine. (Emphasis added).
However, Song shows (paragraphs 44-45, 61, 68: parsing and transforming extracted words into vectors).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Song with that of Wiebe for parsing unlabeled vectors using a Boltzmann machine.
The ordinary artisan would have been motivated to modify Wiebe in the manner set forth above for the purposes of parsing and extracting one or more words included in a sentence or utterance input by a user, and transforming the extracted words into vectors using a Boltzmann machine [Song: paragraphs 44-45].

Regarding Claim 3, Wiebe further teaches:
The method of claim 1, wherein the training is performed with a constraint term in a Hamiltonian describing the quantum Boltzmann machine (paragraphs 124, 129: Boltzmann machine implemented in accordance with a set of Hamiltonian terms that can include added constraint. Examiner’s note: see also Amin, US 2018/0308007 A1; paragraphs 151, 168: the clamped Hamiltonian is the constrained Hamiltonian). 

Regarding Claim 4, Wiebe further teaches:
The method of claim 3, wherein the Hamiltonian commutes projectors onto a label subspace (paragraphs 79, 110: wherein the POVM elements used in training and are not of substantially greater complexity than implementing a Hamiltonian term are projectors. Examiner’s note: see also Amin, US 2018/0308007 A1; paragraph 92: projection of the qubits). 

Regarding Claim 6, Wiebe further teaches:
The method of claim 1, wherein the quantum computer is a topological quantum computing device (paragraph 162: topological quantum computing device using Majorana zero modes. Examiner’s note: see also Schueffelgen, US 2020/0044137 A1; paragraphs 4-6, 11: wherein the topological quantum computer using Majorana zero modes is described). 

Regarding Claim 7, Wiebe further teaches:
The method of claim 6, wherein the topological quantum computing device operates using Majorana zero modes (paragraph 162: topological quantum computing device using Majorana zero modes. Examiner’s note: see also Schueffelgen, US 2020/0044137 A1; paragraphs 4-6, 11: wherein the topological quantum computer using Majorana zero modes is described).   


Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe, US 2018/0165601 A1, in view of Layeb, “A hybrid quantum inspired harmony search algorithm for
0-1 optimization problems”, Journal of Computational and Applied Mathematics, and further in view of Franson, US 6,678,450 B1.

Regarding Claim 5, with Wiebe teaching those parts of the claim as previously pointed out, Wiebe may not have expressly taught:
The method of claim 1, wherein the training protocol trains the quantum Boltzmann machine to learn quantum Harmony operators that describe a language,
however, Layeb shows (subsections 5.2-5.3: wherein the quantum harmony operator is discussed and used) (Emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Layeb with that of Wiebe for using quantum Harmony operators.
The ordinary artisan would have been motivated to modify Wiebe in the manner set forth above for the purposes of effectively exploring and executing global and local searches in the search space to locate a good solution [Layeb: section 7, Conclusion].
With Wiebe teaching those parts of the claim as previously pointed out, neither Wiebe nor Layeb may have expressly taught:
wherein a description of the language is provided in a Fock-space representation. (Emphasis added).
However, Franson shows (C11, L38-52: wherein the well-known Fock space representation is discussed and used. Examiner’s note: the applicants’ supplied NPLs of Chiara and Ryabinkin also teaches Fock space representation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Franson with that of Wiebe and Layeb for having a Fock-space representation.
The ordinary artisan would have been motivated to modify Wiebe and Layeb in the manner set forth above for the purposes of choosing orthonormal basis vectors in Hilbert space that includes original states and subsequent states [Franson: C11, L38-52].

Claims 8, 10-12 are similar to Claims 1, 3-5 respectively and are rejected under the same rationale as stated above for those claims.
Claim 13 is a combination of Claims 6 and 7 and is rejected under the same rationale as stated above for those claims.
Claims 14, 16-20 are similar to Claims 1, 3-7 respectively and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to
read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Yarkoni, US 2019/0266510 A1, teaches generating samples from a quantum Boltzmann distribution to train a Quantum Boltzmann Machine, and from a classical Boltzmann distribution to train a Restricted Boltzmann Machine. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127